United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3354
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Joseph L. Stauch,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 21, 2012
                                Filed: March 26, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Joseph Stauch pleaded guilty to being a felon in possession of a firearm, and
the District Court1 imposed an above-Guidelines-range sentence. In this direct
appeal, Stauch’s counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the sentence. Stauch has filed a
pro se supplemental brief in which he challenges his sentence, claims that he received
ineffective assistance of counsel, and raises other issues underlying the judgment.


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
       Stauch pleaded guilty pursuant to a written plea agreement containing a
provision under which he waived his right to appeal his sentence, directly or
collaterally, except for claims of an illegal sentence, ineffective assistance of counsel,
or prosecutorial misconduct. After careful review of the record, we conclude that the
appeal waiver is enforceable, and we do not consider any of counsel’s or Stauch’s
arguments related to the reasonableness of the sentence. See United States v.
Jennings, 662 F.3d 988, 990–92 (8th Cir. 2011) (discussing enforcement of appeal
waivers).

       We decline to consider Stauch’s ineffective-assistance claim in this direct
appeal, see United States v. McAdory, 501 F.3d 868, 872–73 (8th Cir. 2007) (noting
that appellate court ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255
proceedings), and we conclude that the remaining arguments in Stauch’s pro se brief
are either barred by the appeal waiver or without merit.

      Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                           -2-